Citation Nr: 0209699	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-48 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1962 to 
November 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision 
issued in March 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
reopening of a previously denied claim for service connection 
for PTSD.  The veteran appealed that decision to the Board.  
A personal hearing was held before a hearing officer at the 
RO in February 1997, and the hearing officer's decision was 
entered in October 1997.

In a July 1998 decision, the Board determined that new and 
material evidence had been presented, reopened the claim for 
service connection for PTSD, and remanded the claim for 
further development.  That development has been completed and 
the case returned to the Board for continued appellate 
determination. 



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy.

3.  The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD based on an in-service stressful 
event. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

In the rating decision, Statement of the Case, and 
Supplemental Statements of the Case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for PTSD.  The July 1998 Board decision and remand 
likewise advised the veteran of what must be demonstrated to 
establish service connection for PTSD.  In July 1998, the 
Board remanded the claim for further development, including 
additional treatment records, records from the Social 
Security Administration, additional stressor information, 
stressor development through the United States Armed Services 
Center for Research of Unit Records (USASCRUR), a VA 
psychiatric examination contingent upon the verification of a 
stressor, and adjudication of the reopened claim on the 
merits.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional records or other 
evidence that has not been obtained.  The veteran was 
afforded a personal hearing before the RO in February 1997.    

VA and private treatment records obtained reflect the report 
of stressful events in service, psychiatric diagnoses, and 
treatment.  The Board finds that the record contains 
sufficient medical evidence to make a decision on the 
appealed claim, so that further examination or medical 
opinion is not necessary to decide this claim.  See 
38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2002).  As the bases 
of the current Board decision are the lack of a credible 
verified stressful event, or that the verified stressful 
event of the death of Master Sergeant (MSGT) Edward A. Coffey 
in service on August 11, 1967 was not known to the veteran in 
service, there is "no reasonable possibility" that 
additional VA examination or medical opinion would aid in 
substantiating the veteran's claim for service connection for 
PTSD.  See 38 U.S.C.A. § 5103A(a)(2).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time of the veteran's 
claim to reopen service connection for PTSD, the requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is not potentially more 
beneficial in this veteran's case because, although the new 
regulation no longer requires a "clear" diagnosis of PTSD, 
it still requires credible supporting evidence that the 
claimed in-service stressor actually occurred.  This decision 
turns on whether, during service, the veteran experienced, 
witnessed, or was confronted with the only verified stressor 
in this case, the death of a Master Sergeant Edward A. Coffey 
on August 11, 1967.  For this reason, the Board finds that 
the veteran has not been prejudiced by the Board's current 
decision on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran contends that he presently has PTSD due to 
several stressful events which transpired while he was in 
Vietnam.  Specifically, as his claimed stressors, he cites: 
almost drowning during an attack by Vietnamese; killing two 
Vietnamese civilian teenagers; viewing dead American soldiers 
for identification; hanging out of a plane to throw 
propaganda leaflets; the aircraft being "hit" during these 
propaganda drops; seeing a headless Vietcong; and hearing the 
story of several Vietcong being forced to dig their own 
graves before being buried alive.  Later during the pendency 
of the appealed claim for service connection for PTSD, in 
January 1998, the veteran wrote that he "was only recently 
able to remember" the death of a Master Sergeant Edward A. 
Coffey who was killed on August 11, 1967. 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, however, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  Service records show that the 
veteran served in Vietnam from February 1967 to February 
1968.  His primary specialties while in Vietnam with a 
Psychological Operations unit were information specialist and 
duty foreman.  The veteran's DD Form 214 for the period of 
service from February 1965 to November 1968 does not indicate 
references to combat, but reflects that he earned the 
Meritorious Unit Citation, National Defense Service Medal, 
Good Conduct Medal, Vietnam Campaign Medal, Vietnam Service 
Medal, and Sharpshooter (Rifle) and Expert (Rifle) Badges.  

While the veteran alleges generally that he saw "combat" in 
Vietnam, the only combat incidents he described were almost 
drowning during an attack by Vietnamese and the plane from 
which he was distributing literature being shot at.   The 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  With regard to the report of nearly 
drowning during an attack, the veteran does not recall the 
date or location of the alleged combat with the enemy, does 
not contend that they returned fire in the direction of the 
enemy, or that he even knew where the enemy was.  While he 
testified that he fired rounds, he did not indicate that he 
saw an enemy or that he even fired the rounds in the 
direction of the enemy.  He testified that he saw many dead 
Vietnamese bodies, but that he did not know whether they were 
the enemy or not.  With regard to the plane in which they 
were riding being shot at, there is no evidence that the 
plane returned fire or otherwise engaged the enemy in combat; 
the veteran's testimony was that the plane was dropping 
propaganda leaflets.  

In any event, the veteran has indicated that he was unable to 
provide additional information, such as locations and dates, 
which would permit an attempt to verify these incidents.  The 
RO has on more than one occasion requested the veteran 
provide more specific information to assist him in verifying 
the stressful events he has reported, but no further details 
have been provided.  In this regard, the VA's duty to assist 
"is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it." See Wood v. Derwinski, 1 
Vet. App. 190, 193 ( 1991).  For these reasons, the Board 
finds that the weight of the evidence demonstrates that the 
veteran did not engage in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  The only verified 
stressor related by the veteran is the death of Master 
Sergeant Edward A. Coffey in August 1967.  In a September 
2000 letter, the U.S. Armed Services Center for Research of 
Unit Record (USASCRUR) verified that a member of the 
veteran's unit, Master Sergeant Richard Coffey, was killed on 
August 11, 1967. 

The veteran has been diagnosed with PTSD.  However, the 
diagnoses of PTSD were based on unverified stressful events 
reported by the veteran.  Some diagnoses of PTSD of record 
are based on a general reference to Vietnam experiences or 
combat, but do not include reference to a specific in-service 
stressful event.  Other diagnoses of PTSD of record are 
simply previous PTSD diagnoses carried forward without 
reference to stressful in-service events.  There is also 
evidence of a diagnosis of PTSD based on post-service 
stressful events involving the veteran's work.  The diagnoses 
of PTSD of record, if based on any specifically reported 
stressor at all, were not based on the only verified 
stressful event that occurred in service, the death of Master 
Sergeant Edward A. Coffey in August 1967, as the veteran did 
not report this allegedly remembered event to VA or to any 
examiner or anyone until January 1998.  

To substantiate a claim for service connection for PTSD, in 
addition to a diagnosis of PTSD, verification of the stressor 
on which such diagnosis is predicated is required.  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  Even though the 
USASCRUR verified in a September 2000 letter that a member of 
the veteran's unit, Master Sergeant Richard Coffey, was 
killed on August 11, 1967, the weight of the evidence 
demonstrates that the veteran did not in fact learn of the 
death of MSGT Coffey during service, but obtained or was 
confronted with this information over 30 years after service 
separation.  The evidence does not demonstrate that the 
veteran actually experienced or witnessed this event during 
service, or was confronted with the death of MSGT Coffey 
during service.  

The Board finds that the veteran's purported recollection of 
the death of MSGT Coffey, impliedly recalled from an earlier 
unspecified time that he had become aware of the death, and 
first mentioned to anyone in a Statement in Support of Claim 
submitted to the RO in January 1998, is not credible.  The 
weight of the evidence demonstrates that it was not until 
late 1997 or January 1998, when he read MSGT Coffey's name on 
a document or was presented such specific detailed 
information that had been taken from an official account, 
that the veteran actually became aware of the death of MSGT 
Coffey.  In this case, the veteran did not mention the 
stressful event of the death of a MSGT Coffey to anyone until 
January 1998.  This was, notably, over 30 years after the 
fact of the death, over seven years after he had filed his 
original claim for service connection for PTSD (for which he 
had been denied twice), after he had been informed by a 
Statement of the Case in 1996 and a Supplemental Statement of 
the Case October 1997 that he needed a more specific verified 
stressor, and after he had presented multiple histories of 
claimed in-service stressful events that did not include 
mention of the death of MSGT Coffey.  For example, the 
veteran did not mention MSGT Coffey's death while pursuing an 
original claim for service connection in 1990 and 1991, at a 
November 1990 VA "PTSD" examination at which the veteran 
reported three other in-service stressful events, during 
multiple private and VA outpatient treatment sessions from 
1992 to 1998, in multiple histories presented to a Social 
Worker at the Vet Center in May 1995, July 1996, and December 
1996 (histories upon which PTSD diagnoses were based), and at 
the February 1997 RO personal hearing, where the veteran 
reported various other claimed stressful in-service events.  
The veteran's wife's February 1997 lay statement likewise 
does not make any reference to the death of MSGT Coffey.  The 
Board also finds it significant that, even after the January 
1998 report to VA of his purported recollection of the death 
of MSGT Coffey, the veteran still presented stressor 
histories that did not included this purported stressor.  For 
example, in a detailed stressor statement in June 1999, 
listing all the stressors the veteran had reported to date, 
he did not mention the death of MSGT Coffey.   In this June 
1999 statement, the veteran also wrote that he "did not 
actually experience the death of friends" in service. 

The Board also finds that the veteran's purported 
recollection of the death of MSGT Coffey, presumably from an 
earlier unspecified time that he had become aware of the 
death, is not credible because the supposed recollection in 
the January 1998 Statement in Support of Claim included 
specific details such as the middle initial and exact day and 
year of death.  The Board finds incredible the veteran's 
assertion that, although he could not remember the death of 
MSGT Coffey at all for over 30 years after service - at 
examinations and treatment and on numerous other occasions - 
he suddenly remembered the first and last name and even 
middle initial, the correct spelling of the last name, and 
the exact day and year that MSGT Coffey died.  Such specific 
and detailed reporting by the veteran in January 1998 of the 
death of MSGT Coffey, especially in light of other reported 
histories before and after January 1998 that did not even 
include reference to the occurrence of this event, the Board 
finds not to be credible.  Significantly, he has provided no 
details concerning the events surrounding the death of MSGT 
Coffey.

By the submission of the Statement in Support of Claim in 
January 1998, and as there is no evidence of a prior mention 
by the veteran of the death of MSGT Coffey, and not even an 
assertion, certainly no statement or testimony, by the 
veteran that he found out about the death of MSGT Coffey in 
service, the Board finds that the evidence shows that the 
veteran first became aware of MSGT Coffey's death at the 
earliest in late 1997 or, more likely, in January 1998 when 
he read the name from a list or someone who had obtained such 
information from official sources or unit histories presented 
him with the specific information about MSGT Coffey's death.  
The veteran has not asserted that the reading of the name of 
MSGT Coffey from a list in January 1998 refreshed his 
recollection of an in-service event of finding out about the 
death of MSGT Coffey.  He only presented the name and date of 
an individuals death and purported noncredibly that this 
information came from his recent memory.  

Although the event of the death of MSGT Coffey in service in 
1967 is a verified event, it was not a stressful event to the 
veteran because the veteran did not in fact experience the 
"event" of being "confronted with" knowledge of MSGT 
Coffey's death until many years after service, in late 1997 
or in January 1998.  To substantiate a claim for service 
connection for PTSD, there must be credible supporting 
evidence that the claimed "in-service" stressor occurred.  
38 C.F.R. § 3.304(f).  The evidence must also show that the 
veteran "experienced, witnessed, or was confronted with" a 
claimed in-service stressful event.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The Board finds as a fact that during service the veteran did 
not experience, witness, and was not confronted with, the one 
verified stressful event of the death of MSGT Coffey.  In the 
current claim on appeal, the veteran notably does not allege 
that he had any awareness of the death of MSGT Coffey in 
service, either by personal observation or even of being told 
of the event by someone else during service.

The weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed disability of PTSD based on a verified in-service 
stressful event.  With regard to the only in-service 
stressful event of record that has been verified, the veteran 
was not confronted by knowledge of this event until many 
years after service, so did not in fact experience the stress 
of this event during service.  For these reasons, the Board 
finds that the veteran does not have PTSD that was incurred 
in or aggravated by service and service connection for PTSD 
is not warranted


ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

